Citation Nr: 0024678	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  96-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than October 31, 
1991, for service connection for residuals of a left knee 
injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from January 1968 to 
May 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court) from a 
February 3, 1998 decision of the Board that, in pertinent 
part, denied entitlement to an effective date earlier than 
October 31, 1991, for a grant of service connection for a 
left knee disability.  The Court vacated the February 3, 1998 
Board decision on this issue and remanded the case for 
another decision taking into account matters raised in its 
order.  The Board in November 1999 advised the veteran and 
his representative of the opportunity to submit additional 
evidence and argument in support of the appeal.

After the veteran's appeal in this matter to the United 
States Court of Appeals for the Federal Circuit was 
dismissed, the Board in May 2000 once again advised the 
veteran and his representative of the opportunity to submit 
additional evidence and argument in support of the appeal.  
In August 2000, the Board received additional written 
argument from the representative.  The veteran in August 2000 
advised the Board that he did not have any additional 
evidence to submit. 


FINDINGS OF FACT

1.  A Board decision issued on March 11, 1969 denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder.





2.  The RO in a rating decision issued on January 17, 1979 
denied the veteran's application to reopen the claim; notice 
of the determination was sent to the veteran in January 1979.

3.  The veteran in May 1979 filed a notice of disagreement 
with the January 1979 RO determination, and in May 1979 the 
RO issued a statement of the case.

4.  A substantive appeal of the January 17, 1979 RO rating 
decision was not filed with the RO either by correspondence 
or by hearing testimony.  

5.  The RO in a rating decision issued in April 1986 denied 
the veteran's application to reopen the claim; notice of the 
determination was sent to the veteran in April 1986.

6.  The veteran's application to reopen the claim was made in 
correspondence received at the RO on October 31, 1991; there 
is no informal application of record within a year prior to 
that date.

7.  The veteran appealed a March 1992 decision wherein the RO 
denied reopening the claim of entitlement to service 
connection for a left knee disorder.

8.  In November 1994 the Board granted entitlement to service 
connection for a left knee disorder.

9.  In April 1995 the RO implemented the Board's decision by 
issuing a rating decision reflecting as service-connected a 
left knee injury with traumatic arthritis with assignment of 
a 10 percent evaluation effective October 31, 1991, date of 
the reopened claim.  



CONCLUSION OF LAW

A substantive appeal of the January 17, 1979 rating decision 
not having been filed, the criteria for an effective date, 
earlier than October 31, 1991 for a grant of entitlement to 
service connection for a left knee disability, have not been 
met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7108 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.155. 3.157, 3.160, 3.400, 20.200, 
20.202, 20.302 (1999); in accord with 38 C.F.R. §§ 19.103, 
19.112, 19.114, 19.115, 19.116, 19.118, 19.119, 19.120, 
19.121, 19.153 (1979). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

In March 1969 the Board denied the veteran's claim of 
entitlement to service connection for a left knee disorder.  
This was the appellate determination of the veteran's initial 
claim, which the RO considered and denied in September 1968. 

The veteran's application to reopen the claim was received in 
late 1978 with several lay statements to support the claim.  
The RO issued a rating decision on January 17, 1979, wherein 
the RO denied the application to reopen the claim.  The RO 
mailed the veteran notice of the January 1979 determination 
wherein he was advised that the Board upheld the previous 
denial, and that the lay statements were not sufficient to 
establish service connection.  His May 1979 letter to the RO 
was accepted as a notice of disagreement with the January 
1979 RO determination.  

In May 1979 the RO issued a statement of the case (SOC) 
advising the veteran of the March 1969 Board decision, and 
that such determination could not be reopened and allowed on 
the same factual basis.  



The veteran was advised, in essence, that the statements he 
submitted were cumulative and did not constitute a "new and 
material factual basis" to reconsider service connection for 
a left knee disorder.  The cover letter included information 
regarding the preparation and submission of the "attached" 
VA Form 1-9.  

The transcript (T) of the RO hearing in July 1979 shows the 
veteran directed testimony to disagreement with the previous 
Board decision regarding the left knee, and recalled 
treatment prior to and during service (T 1-3, 9, 11-12).  The 
record shows that the veteran was told if further action was 
adverse, he would have to "send in the form" sent with the 
SOC if he desired to complete the appeal, and that he would 
be given another copy of the form if he did not have it (T 
13).

The RO in November 1979 issue a supplemental statement of the 
case (SSOC) after review of the hearing testimony and 
additional medical records.  The veteran, in essence, was 
advised of no change in the previous determination in the 
claim through the SSOC.  The cover letter advised him that 
new evidence was reviewed, and that if he was not heard from 
in 30 days, the RO would assume he did not intend to complete 
the appeal and the record would be closed.

The record shows that in January 1986, the veteran's 
representative asked the RO to secure VA treatment records 
for the past year to support "reopening" of the claim for 
the left knee.  The veteran did not file an appeal after he 
was issued written notice of an April 1986 rating decision 
wherein the RO declined to reopen his claim.  

The next pertinent communication regarding the left knee was 
the veteran's application to reopen the claim in 
correspondence received at the RO on October 31, 1991.  The 
application referred to a lay statement that was received in 
November 1991.  


The veteran appealed the March 1992 rating decision wherein 
the RO denied reopening the claim of entitlement to service 
connection for a left knee disorder, and he supplemented the 
record with hearing testimony in 1992 that recalled left knee 
problems mostly before and during military service (T 2-11, 
14-15).  

The Board in November 1994 granted service connection for a 
left knee disorder.  The veteran disagreed with an April 1995 
RO decision that assigned an October 31, 1991 effective date 
for service connection, arguing that the effective date 
should be in 1968.  He supplemented the record with hearing 
testimony in late 1995 (T 6-8) that recalled the knee 
symptoms prior to and during service and restated his 
argument, in essence, disagreeing with the 1969 Board 
decision.  On rehearing in late 1996, (T 2-6) he once again 
argued, in essence, that clear and unmistakable error had 
been made in the initial rating decisions.  The SSOC that 
followed the November 1996 hearing noted that in 1979 his 
appeal expired after he failed to file a substantive appeal.  


Criteria

The Statement of the Case will be forwarded to the appellant 
at the latest address of 
record and a separate copy provided to his or her 
representative (if any). With the Statement of the Case, the 
appellant and the representative will be furnished 
information on the right to file, and time limit for filing, 
a Substantive Appeal; information on hearing and 
representation rights; and a VA Form 9, "Appeal to Board of 
Veterans' Appeals.''  38 C.F.R. § 19.30, in accord 38 C.F.R. 
§§ 19.114, 19.115 (1979).

The agency of original jurisdiction may close the appeal 
without notice to an appellant or his or her representative 
for failure to respond to a Statement of the Case within the 
period allowed; however, if a Substantive Appeal is 
subsequently received within the 1-year appeal period (60-day 
appeal period for simultaneously contested claims), the 
appeal will be considered to be reactivated.  38 C.F.R. 
§ 19.31, in accord 38 C.F.R. § 19.121 (1979).


Whether a Notice of Disagreement or Substantive Appeal has 
been filed on time is an appealable issue.  If the claimant 
or his or her representative protests an adverse 
determination made by the agency of original jurisdiction 
with respect to timely filing of the Notice of Disagreement 
or Substantive Appeal, the claimant will be furnished a 
Statement of the Case.  38 C.F.R. § 19.34, in accord 
38 C.F.R. § 19.119 (1979).

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue. This includes questions relating to the timely filing 
and adequacy of the Notice of Disagreement and the 
Substantive Appeal. Subject to review by courts of competent 
jurisdiction, only the Board of Veterans' Appeals will make 
final decisions with respect to its jurisdiction.  38 C.F.R. 
§ 20.101.

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal. 38 C.F.R. 
§ 20.200, in accord 38 C.F.R. § 19.112 (1979).

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals,'' or 
correspondence containing the necessary information. If the 
Statement of the Case and any prior Supplemental Statements 
of the Case addressed several issues, the Substantive Appeal 
must either indicate that the appeal is being perfected as to 
all of those issues or must specifically identify the issues 
appealed. The Substantive Appeal should set out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction in reaching the 
determination, or determinations, being appealed. 

To the extent feasible, the argument should be related to 
specific items in the Statement of the Case and any prior 
Supplemental Statements of the Case. 

The Board will construe such arguments in a liberal manner 
for purposes of determining whether they raise issues on 
appeal, but the Board may dismiss any appeal which fails to 
allege specific error of fact or law in the determination, or 
determinations, being appealed. The Board will not presume 
that an appellant agrees with any statement of fact contained 
in a Statement of the Case or a Supplemental Statement of the 
Case which is not specifically contested. Proper completion 
and filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal. 38 C.F.R. 
§ 20.202, in accord 38 C.F.R. § 19.116 (1979).

The Notice of Disagreement and Substantive Appeal must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed unless notice has been received that the applicable 
Department of Veterans Affairs records have been transferred 
to another Department of Veterans Affairs office. In that 
case, the Notice of Disagreement or Substantive Appeal must 
be filed with the Department of Veterans Affairs office which 
has assumed jurisdiction over the applicable records. 
38 C.F.R. § 20.300, in accord 38 C.F.R. § 19.120 (1979).

Except in the case of simultaneously contested claims, a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later. The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302, in accord 
38 C.F.R. §§ 19.118, 19.153 (1979).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause. 

A request for such an extension must be in writing and must 
be made prior to expiration of the time limit for filing the 
Substantive Appeal or the response to the Supplemental 
Statement of the Case. The request for extension must be 
filed with the Department of Veterans Affairs office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another Department of 
Veterans Affairs office. A denial of the request for 
extension may be appealed to the Board.  38 C.F.R. § 20.303, 
in accord 38 C.F.R. § 19.118 (1979).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A 
§ 5110; 38 C.F.R. § 3.400(q)(ii)(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  



A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  Acceptance of a report of examination 
or treatment as a claim for increase or to reopen is subject 
to the requirements of Sec. 3.114 with respect to action on 
Department of Veterans Affairs initiative or at the request 
of the claimant and the payment of retroactive benefits from 
the date of the report or for a period of 1 year prior to the 
date of receipt of the report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  The evidence listed will also be 
accepted as an informal claim for pension previously denied 
for the reason the disability was not permanently and totally 
disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  These records must be 
authenticated by an appropriate official of the institution.  
Benefits will be granted if the records are adequate for 
rating purposes; otherwise findings will be verified by 
official examination.  Reports received from private 
institutions not listed by the American Hospital Association 
must be certified by the Chief Medical Officer of the 
Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5, in accord 38 C.F.R. 
§ 19.103.

Analysis

It is clearly set forth in the law and implementing 
regulations that an appeal must include a timely notice of 
disagreement and, after receipt of a statement of the case, a 
timely filed substantive appeal.  38 U.S.C.A. §§ 7105, 
7108; 38 C.F.R. § 20.200.  The regulations in effect in 1979 
are substantially in accord with the current versions.  
According to the appellee's motion and the Court's order, the 
only issue for the Board is whether the veteran may be deemed 
to have filed a timely substantive appeal of the January 17, 
1979 RO rating decision, the failure to provide a VA Form 1-9 
or equivalent correspondence notwithstanding.  This matter 
was implicitly decided when the RO in denying an earlier 
effective date in view of the rationale that appeared in a 
SSOC issued in November 1996.  In essence, the intertwined 
issue of timeliness of appeal has been addressed in the RO 
and Board decisions that form the basis for this appeal.  

The Board will point out that the Court expressly found that 
after the November 1979 SSOC the veteran did not file any 
documents with respect to the claim until October 31, 1991.  
Neither the appellee nor the Court mentioned the potential 
for an earlier effective date to 1968 on the basis of clear 
and unmistakable error (CUE) in the March 1969 Board decision 
as the issue was not raised formally.  However, the veteran's 
recent testimony appears to focus on such CUE rather than 
offering any argument regarding entitlement on another basis, 
for example such as provided under 38 C.F.R. §§ 3.155 and 
3.157.  The Board does note the report of VA hospitalization 
in July 1991, received in 1996, shows the admission 
principally for a psychiatric disorder but also listed left 
knee degenerative joint disease.  However, the summary did 
not mention any examination or treatment for the knee.  
38 C.F.R. § 3.157. 

The appellant is advised that he may challenge the Board's 
March 1969 decision on the grounds of CUE.  There are new 
statutory and regulatory provisions that permit a claimant to 
demand review by the Board to determine whether CUE exists in 
an appellate decision previously issued by the Board, with a 
right of judicial review of such determinations.  38 U.S.C.A. 
§§ 5109A and 7111; 38 C.F.R. §§ 20.1400 (1999), 20.1403 
(1999); VAOPGCPREC 01-98.

Turning to the remanded issue, upon review of the evidence 
the Board is unable to conclude that an appeal was filed in a 
timely manner from the January 1979 RO rating decision.  The 
evidence shows that the veteran did not complete his appeal 
within a year of being notified of the rating decision.  The 
circumstances surrounding the notice of disagreement confirm 
he was notified and advised of the basis for the adverse 
determination.  He was furnished a SOC in May 1979, and this 
allowed him several months to complete his appeal within the 
applicable period which ended in January 1980.  38 C.F.R. 
§ 20.302.  

The Board must observe that an accredited representative was 
also furnished a copy of the written notice, the SOC and 
SSOC.  The representative assisted the veteran at the RO 
hearing.  However, there is no correspondence on file from 
his representative or the veteran indicating an intention to 
file a substantive appeal.  38  C.F.R. § 20.301.  Nor was an 
extension of the time to file a substantive appeal requested 
by either the veteran or his representative, although the 
information provided to the veteran with the SOC directed him 
to the appeal form and necessary information.  The Board must 
also point out that at the RO hearing in 1979 the veteran was 
informed of the need to file the substantive appeal and at 
that time there was no request for additional time.  Nor did 
the testimony reflect that the veteran asked for a copy of 
the appeal form or that he did not understand what he was 
told.  The Board cannot overlook the fact that no deficiency 
of notice to the veteran has been claimed; nor has it been 
argued that a mitigating factor prevented the timely filing 
of his substantive appeal.  See Roy v. Brown, 5 Vet. App. 
554, 556 (1993) and Jamias v. Derwinski, 2 Vet. App. 507, 509 
(1992).  At that time and currently a response to an SSOC is 
not required where the appeal was previously perfected. 

The RO after issuing the SSOC in November 1979 and receiving 
no further pertinent correspondence from the veteran in 
essence closed the appeal from the January 1979 rating 
decision, as it did not treat the July 1979 testimony as a 
substantive appeal.  Rowell v. Principi, 4 Vet. App. 9, 16-18 
(1993).  The RO hearing panel in 1979, in essence, alerted 
the veteran to the matter of timeliness of appeal. 

The Board finds the veteran's hearing testimony in July 1979 
does not meet essential criteria for acceptance as a 
substantive appeal or contain wording to reasonably identify 
the criteria for acceptance as a substantive appeal.  The 
Board is aware of its obligation to construe liberally a 
claimant's submissions in the nonadversarial setting of the 
VA claims adjudication process.  Here the Board observes that 
correspondence in 1986 appears unambiguous, seeking to 
"reopen".  

It leaves no doubt as to the veteran's intention at that 
time, which reasonably indicates awareness on his part that 
he did not complete the appeal after the 1979 decision.  
Further, he was not a pro se appellant in 1979.  Verdon v. 
Brown, 8 Vet. App. 529, 533 (1996).  Regulations in effect in 
1979 provided that submission of additional evidence did not 
extend the time for completing an appeal and it is apparent 
that the RO did not accept testimony in lieu of a substantive 
appeal through correspondence filed with the RO.  Although 
neither the appellee nor the Court apparently attached any 
significance to the 1986 adjudication, and it does not 
materially alter the matter under review, the Board believes 
it should be noted for the record.  It is pertinent to note 
the veteran's perception of the nature of the claim as one to 
"reopen".  

The Board must observe that there was no statement in the 
testimony to indicate that the veteran wished to have the 
hearing accepted at a substantive appeal in lieu of the usual 
correspondence.  Such an inference is not implicit from the 
testimony.  Nor did the testimony identify the issue as being 
appealed or contain any argument as to specific errors of 
fact or law in the January 1979 decision regarding new and 
material evidence.  


This information is necessary information required for a 
substantive appeal.  The reference to error in a prior 
decision would be inapplicable to the new and material 
evidence question but raised another issue or theory of 
entitlement that had not been adjudicated.  The Board 
observes that the statement of the case in 1979 did not 
mention prior error including CUE, so there could be no 
ambiguity as to whether the veteran was arguing with 
information presented in the statement of the case.  See 
Fenderson v. West, 12 Vet. App. 119, 129-32 (1999) and 
Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  See also 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998).

The Board has not overlooked the legal precedent cited by the 
appellee and the Court that found other forms of 
communication sufficient to meet the criteria for a notice of 
disagreement or substantive appeal.  See for example Tomlin 
v. Brown, 5 Vet. App. 355, 357-58 (1993) (finding transcribed 
statement at hearing met requirements for a valid notice of 
disagreement), and Felton v. Brown, 4 Vet. App. 363, 367 
(1996) (finding valid notice of disagreement through 
telephonic communication).  

Unlike the hearing testimony in this case, the communications 
in question in each instance cited dealt with the specific 
issue being considered.  They were responsive to relevant VA 
generated communications.  Therefore the facts of the current 
appeal are readily distinguished since the hearing testimony 
in question was not responsive to the SOC and thus did not 
deserve acceptance in lieu of the VA Form 1-9 or other 
correspondence.  See for example Barrera v. Gober, 112 F.3d 
1030, 1034 (Fed. Cir. 1996).  The VA adjudication manual 
provision referenced by the appellee is noted for its 
discretionary language which would be in accord with the 
legal precedent regarding the acceptance of alternative forms 
of communication as a notice of disagreement or a substantive 
appeal.  


The Board finds the evidence preponderates against the claim 
that a valid substantive appeal was filed through hearing 
testimony in 1979.  The testimony does not mention new and 
material evidence and does not set out specific arguments 
relating to errors of fact or law made by the RO in its 
denial of the appellant's application to reopen.  It in 
essence referred to an initial claim and the matter of CUE 
that was not adjudicated in the January 1979 rating decision 
or addressed in the statement of the case.  

Further, the appellant was instructed as to the action 
necessary to complete his appeal.  The rationale of prior 
case law in Fenderson and Brannon has recently been cited 
with approval.  See Clements v. West, No. 98-290 (U.S Vet. 
App. Aug. 25, 1999).  Accordingly, it is the Board's 
determination that no substantive appeal was timely filed 
with the RO denial of the appellant's application to reopen 
his claim of service connection in 1979.  The Board finds 
that October 31, 1991 effective date for service connection 
is correct in view of the evidence.


ORDER

An effective date earlier than October 31, 1991, for service 
connection for residuals of a left knee injury with traumatic 
arthritis is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

